UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                  06/23/2021
-----------------------------------------------------------------X
QUIANG LU, on behalf of himself
and all others similarly situated,

                                                Plaintiffs,                19-CV-5828(JPC) (KHP)

                             -against-                               ORDER SCHEDULING SETTLEMENT
                                                                             CONFERENCE
PURPLE SUSHI INC et al,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

           As a result of Plaintiffs failing to comply with this Court’s prior Order to appear at a

settlement conference at 10:00 a.m. today, this Court was forced to reschedule the settlement

conference in this matter. Not only did Plaintiffs’ counsel fail to ensure that his clients timely

called into the conference line, but Plaintiffs’ counsel himself was clearly unprepared to

participate in good faith in the settlement conference, wasting this Court’s time and the time of

defendants and defense counsel. This conduct is unacceptable and repeat behavior will subject

Plaintiffs and their counsel to sanctions.

         An in-person settlement conference in this matter is scheduled for Tuesday, August 10,

2021 at 10:00 a.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York,

New York. Parties must attend in-person with their counsel. Corporate parties must send the

person with decision making authority to settle the matter to the conference. Counsel and

parties are required to follow the Court’s COVID-safety protocols and should review the

Court’s website in advance of the conference for the most up to date information.
       By August 3, 2021, Plaintiffs’ counsel shall file a declaration with this Court certifying

that he informed each of the Plaintiffs in writing in their native language of the settlement offer

made by Defendants. Additionally, Plaintiffs’ counsel shall make a new, compromise counter-

demand to Defendants by August 3, 2021 and provide the Court with an ex-parte supplement

to their settlement conference submission explaining the rationale for their demand.

       SO ORDERED.

Dated: New York, New York
       June 23, 2021
                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                 2
